Citation Nr: 0032871	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  96-33 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for compression 
fracture at L1.  

2.  Entitlement to service connection for a low back 
disorder, other than compression fracture at L1.  

3.  Evaluation of post-traumatic stress disorder, currently 
rated 10 percent disabling.

4.  Entitlement to a compensable rating for the residuals of 
shell fragment wound, left flank.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from September 1965 to 
July 1968.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant's PTSD symptoms resulted in definite 
industrial and social impairment for the period from March 
1995 to October 28, 1996.

2.  The appellant's PTSD symptoms resulted in severe social 
and industrial impairment beginning October 29, 1996.

3.  The appellant's PTSD symptoms do not result in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.
 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for PTSD have been 
met for the period from  March 1995 to October 28, 1996.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part IV, Diagnostic 
Code 9411 (1996).

2.  The criteria for a 70 percent rating for PTSD have been 
met for the period beginning October 29, 1996.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part IV, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2000).

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  The Board has 
continued the issue as entitlement to a rating.  The 
appellant is not prejudiced by this naming of the issue.  The 
Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue. 

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part IV.  
On November 7, 1996, new regulations became effective with 
respect to the criteria to be considered in evaluating 
psychiatric disorders.  Prior to the effective date of the 
new regulations, the appellant's claim may only be evaluated 
according to the older version of the rating code.  VAOGCPREC 
3-2000 (April 10, 2000).  However, pursuant to the holding in 
Karnas v. Derwinski, 1 Vet.App. 308 (1991) and the statutory 
provision of 38 U.S.C.A. § 5110(g) (West 1991), the 
appellant's claim must be considered under both the old and 
the new criteria, with the most favorable version applied, 
from and after the effective date of amendment.  Id.  Both 
the new and old regulations were considered and applied by 
the RO, and the Board will do likewise.  

The pre-November 1996 criteria and the applicable ratings are 
as follows:

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community. Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior. Demonstrably unable to obtain or retain 
employment - 100 percent disabling.

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment - 70 percent disabling.

Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment - 50 percent disabling.

Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people. The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment - 30 percent 
disabling. (According to VAOGCPREC 9-93 (Nov. 9, 1993), 
"definite" means more than moderate but less than rather 
large.)

Less than criteria for the 30 percent , with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment - 10 percent disabling.

38 C.F.R. Part IV, DC 9411 (1996).

The post-November 1996 criteria and the applicable ratings 
are as follows:  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) - 30 percent 
disabling.

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication - 10 
percent disabling.

38 C.F.R. Part IV, DC 9411 (2000).

The evidence of record includes a VA examination report, 
dated in May 1995, which indicates that the appellant 
reported that for fun and relaxation, he played softball, and 
went fishing or hunting.  He had a very difficult time when 
discussing Vietnam and was unable to control his emotions.  
He cried uncontrollably and the examiner had to change the 
subject so that he could regain his composure.  He denied 
hallucinations or suicidal thoughts.  He was able to set 
priorities and make appropriate decisions concerning common 
problems of daily living.  His cognitive functions appeared 
to be intact and he did not appear to have any impairment in 
his perception.  He lacked interest in doing anything 
socially with other people and preferred to be alone.  He had 
a very restricted range of affect.  He had recurrent, 
intrusive, distressing recollections of events which occurred 
in Vietnam, as well as recurrent nightmares.  He had 
difficulty sleeping and would fly off the handle very easily.  
Minor things tend to provoke him into a rage; he has to walk 
off and get away from people.  He had difficulty remembering.  
He had trouble focusing his attention and was not able to 
retain what he has read.  The diagnosis was PTSD, moderate in 
severity.

The appellant was hospitalized in May and June 1995 due to 
his PTSD symptoms.  Psychological evaluation showed that he 
had PTSD with moderate depression and anxiety with some 
somatic concerns.  Particular problem areas in addition to 
PTSD symptoms included uncontrolled anger, social withdrawal 
and alienation, low self-esteem, and depressive ideation.  
His GAF score was 60 at that time and 60 for the past year.      

Outpatient treatment records indicate that the appellant 
receives continuous treatment, to include counseling and 
medication, for his PTSD.  Counseling reports dated in 1995 
and 1996 indicate that the appellant received supportive and 
directive counseling with focus on assisting him in 
maintaining highest level of adaptive functioning.  The 
counseling reports primarily indicate that his PTSD was 
stable or that he was having some symptoms, such as anxiety 
and occasional insomnia.  A January 1996 counseling report 
noted that there was some depression and that situational 
stress appeared to be at a minimal level.  He was not 
suicidal or homicidal.  A March 1996 counseling report 
indicates that he was currently stable and that his 
situational stress appeared to be at a minimal level.  He was 
making satisfactory progress and appeared to be in no 
distress.  No suicidal or homicidal ideation was noted.  A 
June 1996 treatment report (which is primarily illegible) 
indicates that he had PTSD with occupational and social 
impairment, but continued to work.  A treatment report dated 
in August 1996 indicates that the appellant continued to be 
irritable and dysphoric.  He slept reasonably well, but still 
woke up at 2 a.m.  His nightmares were not as intense and 
were less frequent.  His depressed affect continued to be 
significant.  The diagnosis was PTSD with depression.  A 
treatment report dated October 29, 1996, indicates that the 
appellant's mood improved within 2 weeks (apparently on a 
medication), continued for about 4 weeks, and then there was 
a relapse of depression.  He had vivid flashbacks prior to 
falling asleep.  The diagnosis was PTSD with severe 
depression.  A January 1997 treatment report indicates a 
diagnosis of severe PTSD.  A February 1997 treatment report 
is primarily illegible; the Board is able to read portions of 
the record which indicate that the appellant had impaired 
concentration and was fatigued.  He had severe PTSD and 
remained a suicidal risk.  A July 1997 treatment report 
indicates a diagnosis of moderately severe PTSD.   

A VA medical examination report, dated in November 1997, 
indicates that approximately three years ago, the appellant 
began experiencing increased fatigue, inability to control 
his daily intrusive memories, and very bothersome flashbacks.  
He remained continually anxious, very attentive to slightest 
stimulation around him, hypervigilant, and unable to cope 
with relatively simple daily tasks.  There are times at work 
that he has to stop and go for a walk.  He had used many days 
of accumulated leave in order to recuperate at home.  He 
missed a few days of work each month.  He felt fatigued from 
the continuous fighting of his symptoms.  He tears up while 
talking about his decreased function and his past.  He was 
preoccupied with suicidal thoughts practically all the time.  
His only salvation was keeping busy both at work and at home.  
Otherwise, he may lose control.  The assessment was chronic 
PTSD with a GAF of 50 and 55, in spite of his working.  

A treatment report dated in October 1998 indicates that the 
appellant was being followed for chronic severe PTSD with 
comorbid chronic major depressive disorder, nightmares which 
evolve into hallucinatory flashbacks, very low frustration 
tolerance with violent and self destructive thoughts (no 
plans to harm self or others).  He was depressed.  He was 
fully oriented and judgment was intact.  His GAF was 43.  He 
was again seen in December 1998 for his symptoms.  He was 
noted to be alert with clear sensorium.  Mood was depressed 
and he cried profusely on and off throughout the appointment.  
There were no suicidal or homicidal ideation, intent or plan.  
There were no psychotic symptoms and judgment was intact.  
The diagnosis was chronic progressively worsening PTSD.  The 
GAF was 45.  

The appellant was again seen in January 1999 for chronic 
severe PTSD  progressively worsening course causing social, 
occupational and interpersonal dysfunction.  He was 
chronically and persistently depressed, anhedonic, 
hopeless/helpless with pessimistic outlook.  He was socially 
isolated and avoided social and interpersonal relations 
outside of his immediate family.  He was alert with clear 
sensorium, fully oriented, and with fluent speech.  He was 
very depressed.  There were no suicidal or homicidal 
ideation.  The GAF was 45.  A June 1999 treatment report 
indicates similar findings, with a GAF score of 48.  


A.  Evaluation prior to November 7, 1996 - Old Rating 
Criteria
    
The Board finds that the appellant's PTSD has increased in 
severity while this appeal has been pending and that staged 
rating would be appropriate in this case.  It is the Board's 
decision that for the period from the date of claim to 
October 1996, the appellant's PTSD more closely approximates 
the criteria for a 30 percent rating.  The record indicates 
that VA examination and psychological evaluation in May 1995 
determined that his PTSD was moderate in severity.  He was 
unable to control his emotions when discussing Vietnam, had 
difficulty sleeping and recurrent nightmares, flashbacks, and 
intrusive thoughts.  He also had uncontrolled anger, 
difficulty remembering, social withdrawal, and trouble 
focusing.  The Board finds that these symptoms more closely 
approximate definite industrial and social impairment.   This 
determination is supported by the GAF score of 60 noted 
during his VA hospitalization in 1995.  Although the GAF does 
not fit neatly into the rating criteria, the GAF is evidence; 
the Court has noted the importance of the GAF and defined the 
terms of the GAF.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A 
GAF of 60 is defined as "Moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  Ibid.  Moderate symptoms more closely approximate 
the criteria for a 30 percent evaluation.

The Board does not find considerable impairment for this 
time-period.  While he is noted to have uncontrolled anger 
and social withdrawal and alienation, his GAF score is not 
indicative of anything more than moderate social and 
industrial impairment.  In addition, counseling reports 
indicate that he was primarily stable, although, he had some 
symptoms such as occasional insomnia, anxiety, and 
depression.  His situational stress appeared to be at a 
minimal level, he was neither suicidal nor homicidal, and he 
was making satisfactory progress.  Overall, his symptoms for 
the period from the date of claim until October 1996 appear 
to be in the moderate range and warrant a 30 percent rating.

For the period beginning October 29, 1996, the Board finds 
that the appellant's disability appears to have increased; 
his symptoms were now being described as severe.  A treatment 
report dated October 29, 1996, noted that he had PTSD with 
severe depression.  Subsequent records confirm that his PTSD 
was progressively increasing in severity.  In January 1997, 
he was noted to have severe PTSD.  In February 1997, he had 
severe PTSD and remained a suicidal risk.  VA examination in 
November 1997 indicates that he had to miss several days from 
work each month due to his PTSD, was preoccupied with 
suicidal thoughts, and unable to cope with relatively simple 
daily tasks.  His GAF score was 50 and 55 which is indicative 
of moderate and serious social and industrial impairment.  
Subsequent treatment records in 1998 and 1999 note that his 
PTSD was progressively worsening and his GAF continued to be 
in the serious impairment range (43-48).  While he has been 
and continues to work, his supervisor (from July 1996 to 
present) has indicated that he does exhibit problems such as 
lack of motivation, low self esteem, finding fault with co-
workers, wandering away from work area frequently, and low 
stress level, among others.  Based on the medical treatment 
record dated in October 1996 which notes severe depression, 
and the subsequent medical records which confirm that the 
disability has been progressively increasing in severity, and 
given the subsequent GAF scores, the Board finds that 
beginning October 29, 1996, the appellant's PTSD  increased 
in severity, and more closely approximates the criteria for a 
70 percent rating.

The Board does not find that a 100 percent is warranted under 
the old rating criteria.  The record does not establish 
virtual isolation in the community in that he is able and 
continues to go to work and perform his duties, albeit, with 
some difficulty with his co-workers.  Thus, virtual isolation 
in the community due to the attitudes of all contacts except 
the most intimate being adversely effected is not shown.  
Likewise, the fact that he continues to work, and is able to 
perform his duties, at least in a satisfactory manner, 
clearly indicates that totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality are not 
present.  In addition, psychiatric examinations primarily 
indicate that he is alert, oriented, and with clear sensorium 
and intact judgment.  As for being demonstrably unable to 
obtain or retain employment, again, he continues to work, 
although, with some difficulty.  Thus, a rating higher than 
70 percent is not warranted under the old rating criteria.    

B.  Evaluation subsequent to November 7, 1996 - New Rating 
Criteria

The Board does not find that the criteria for a 100 percent 
rating have been met under the new rating code.  Medical 
records indicate that he is able to communicate, is alert, 
fully oriented, with fluent speech.  Thus, gross impairment 
is thought processes or communication is not shown.  As for 
persistent delusions or hallucinations, it is noted that in 
October 1998, he reported nightmares which evolved into 
hallucinatory flashbacks.  Otherwise, psychotic symptoms 
including hallucinations and delusions are not shown by the 
evidence of record.  Grossly inappropriate behavior is also 
not shown; as reported above, medical records indicate that 
his judgment is intact.  While he has had suicidal ideation 
at times, the record indicates that primarily, he is neither 
suicidal nor homicidal.  Therefore, it cannot be said that he 
is in persistent danger of hurting self or others.  Medical 
records indicate that he is fully oriented, therefore, 
disorientation to time or place is not shown.  While he has 
some trouble with memory, there is no report of loss of 
memory of names of close relatives, own occupation, or own 
name.  He is able to continue working and meets the standards 
of his job.  As for intermittent inability to perform 
activities of daily living, again, he is able to continue 
working, is able to drive, and works around the house.  While 
he has difficulty coping with the stress associated with such 
activities, he has not demonstrated an inability to perform.  
Therefore, a rating higher than 70 percent is not warranted.


ORDER

A 30 percent rating is granted for PTSD for the period from 
March 1995 to October 28, 1996, subject to the criteria which 
govern the payment of monetary awards.

A 70 percent rating is granted for PTSD beginning October 29, 
1996, subject to the criteria which govern the payment of 
monetary awards.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons and for reasons explained below, 
a remand is required.  

In a rating decision dated in April 1971, the RO denied the 
appellant's claim for service connection for anterior 
compression fracture of the lumbar spine.  Since that rating 
decision, the appellant has been diagnosed with additional 
low back disorders, to include lumbar strain and degenerative 
disc disease.  The RO has addressed the issue as whether new 
and material evidence has been presented to re-open the claim 
for service connection for compression fracture of the lumbar 
spine with spondylolisthesis.  However, the Board finds that 
the appellant has presented a claim for service connection 
for additional back disorders, not previously addressed in a 
rating decision, and that the issue of entitlement to service 
connection for the additional back disorders is inextricably 
intertwined with the issue of whether new and material 
evidence has been presented to reopen the claim for service 
connection for compression fracture.  Since the issue of 
entitlement to service connection for a back disorder must be 
remanded for additional development, the matter of whether 
new and material evidence has been presented with regards to 
the compression fracture is held in abeyance. 

The appellant has reported that he sustained a low back 
injury while on active duty for training and now has a low 
back disability as a result.  His treatment records indicate 
a diagnosis of chronic low back strain, among others.  The RO 
has not obtained the appellant's complete reserve records.  
This should be accomplished.  The RO should then schedule the 
appellant for a VA examination.

In addition, it is noted that the appellant has reported that 
he has pain in the chest and abdomen due to his shell 
fragment wound.  An x-ray report dated in January 1975 
indicates that there is a metallic density on the lateral 
view of the lumbar spine to overlie the intervertebral 
foramina between L1 and L2.  An x-ray report in June 1995 
indicates that there is metallic fragment in the left upper 
quadrant of the abdomen regional to the splenic flexure of 
the colon.  A February 1996 treatment record indicates that 
he has pain which may be related to the shrapnel wounds.  The 
RO has obtained VA examinations of the residual scar and 
evaluated the disability based on the scar.  However, it is 
necessary that a VA examination be obtained to determine 
whether there are any other residuals, other than the scar 
(e.g., muscle injury, pain due to retained metallic fragment, 
etc.), and evaluate the disability based on all applicable 
regulations and rating criteria.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should take the necessary 
steps to obtain all of the appellant's 
reserve records.  The RO should then  
determine the authority under which the 
appellant was placed on active duty for 
training at the time of the back injury.  

2.  The RO should schedule the appellant 
for a VA examination to determine the 
diagnoses of all disorders of the lumbar 
spine.  The examiner should then state 
whether any disorder of the lumbar spine 
(and which) was incurred or aggravated as 
a result of injury sustained during 
service, to include active duty for 
training.  The claims file should be made 
available for review by the examiner.

3.  The RO should then readjudicate the 
claims on appeal.  

4.  The RO should schedule the appellant 
for a VA examination to determine the 
residuals of the shell fragment wound 
sustained in service.  The examiner is 
specifically asked to report all 
residuals of the shell fragment wound 
(e.g., muscle injury, pain, etc.)  The 
examiner should solicit a history of all 
of the appellant's symptoms and indicate 
whether such symptoms are caused by the 
shell fragment wound sustained in 
service.  The claims file should be made 
available for review by the examiner.  

5.  Pursuant to 38 C.F.R. § 3.655 (2000), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record. When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied. However, the Secretary must show 
a lack of good cause for failing to 
report. Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination. This Remand serves as notice 
of the regulation.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, 
following the appropriate appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 



